—Order, Family Court, New York County (Susan Larabee, J.), issued December 21, 2000, which, after a hearing pursuant to Family Court Act § 1028, denied an application for the return of the child pending the fact-finding hearing on the issue of neglect, unanimously affirmed, without costs.
We find that this application was properly denied upon a finding, based largely on witness credibility, that respondent’s boyfriend presented an imminent risk to the child’s health or safety. While respondent and the child contend that the paramour is no longer in respondent’s life, the record demonstrates a substantial probability that the boyfriend’s sexual and abusive conduct might continue and constitutes an imminent danger to the child (see Matter of F. Children, 154 AD2d 594, lv denied 78 NY2d 862). Concur — Rosenberger, J. P., Williams, Wallach, Lerner and Friedman, JJ.